DETAILED ACTION
NEW REJECTIONS
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The term ‘external’ is not disclosed in the original specification, describing the third intermediate layer.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claim Rejections – 35 USC § 103
5.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

6. 	Claims 1, 10 – 11, 14 – 15, 19 and 24 – 25 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lines et al (U.S. Patent No. 4,395,453) in view of Osinga et al (WO 98/49117) and Wei (U.S. Patent Application Publication No. 2008/0315164 A).
With regard to Claims 1, 10 and 25, Lines et al disclose a laminate comprising a first outer layer ‘15’ made of fibrous material and a second inner layer ‘17’ that is made of fibrous material and a third intermediate layer ‘19’ that is a water soluble silicate adhesive, between the outer layer and the inner layer, and a further layer ‘11’ that is a polymer (column 3, lines 9 – 27); as shown in Figure 2, there is nothing between the intermediate layer and inner layer; the polymer is polyethylene (column 3, lines 45 – 47); the outer layer is therefore separable from the intermediate layer and the inner layer by means of a bath of water; the laminate is a partition (column 2, lines 61 – 66). The claimed aspect of ‘for the packaging of food products’ is directed to an intended use. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention and the preamble merely states the  intended use or purpose 
Osinga et al teach an adhesive (page 1, line 1) comprising the claimed silicate (page 2, lines 19 – 37) for the purpose of obtaining relatively quick drying and reduced flammability (page 3, lines 30 – 39).
It therefore would have been obvious for one of ordinary skill in the art to provide for a water soluble silicate adhesive comprising the claimed alkali metal silicate, therefore in a predominant amount, in order to obtain relatively quick drying and reduced flammability as taught by Osinga et al.
Wei teaches a partition (paragraph 0051) comprising a fibrous material impregnated with epoxy for the purpose of providing a partition that is fire retardant (fibrous material is a prepreg; paragraph 0010).
It therefore would have been obvious for one of ordinary skill in the art to provide for a fibrous material impregnated with epoxy in order to obtain a partition that is fire retardant as taught by Wei. The impregnated epoxy would therefore constitute an adhesive. Wei additionally teaches that thermosetting epoxy resins have enhanced tackiness (paragraph 0006).

With regard to Claim 11, zeolite is taught by Osinga et al (page 4, line 23 of Osinga et al).
With regard to Claim 14, a sheet is disclosed by Lines et al (column 6, lines 60 – 61).
With regard to Claim 15, a casing that is a crate is disclosed by Lines et al (column 13, line 3). A packaging, and a food product received within the packaging, are not disclosed by Lines et al. However, it would have been obvious for one of ordinary skill in the art to provide for a food product received within the casing, therefore a casing that is a package, as a casing that is a crate is disclosed.
With regard to Claim 19, recycling is taught by Osinga et al (page 4, lines 5 – 13). Osinga et al do not teach separation of two or more components by means of a bath of water.
However, because recycling is taught, it would have been obvious for one of ordinary skill in the art to provide for separation of two or more layers, in order to recycle each separately, and to separate by means of a bath of water, as a water soluble adhesive is disclosed.
.

7. 	Claim 7 is rejected under 35 U.S.C. 103(a) as being unpatentable over Lines et al (U.S. Patent No. 4,395,453) in view of Osinga et al (WO 98/49117) and Wei (U.S. Patent Application Publication No. 2008/0315164 A1) as evidenced by Tchira (U.S. Patent Application Publication No. 2013/0068381 A1).
Lines et al, Osinga et al and Wei disclose a laminate as discussed above. The fibrous material of the outer layer is kraft paper (column 3, lines 31 – 32). Lines et al do not state that kraft paper is breathable, but Tchira discloses that kraft paper is breathable (paragraph 0024).

8. 	Claim 12 is rejected under 35 U.S.C. 103(a) as being unpatentable over Lines et al (U.S. Patent No. 4,395,453) in view of Osinga et al (WO 98/49117) and Wei (U.S. Patent Application Publication No. 2008/0315164 A1) and further in view of Matsunaga et al (U.S. Patent No. 3,992,496).
Lines et al, Osinga et al and Wei disclose a laminate as discussed above. Lines et al, Osinga et al and Wei fail to disclose a second inner layer applied according to a discontinuous pattern, in such a way as to form channels for water passage of a water bath. However, Matsunaga et al teach that it is known in the art to provide for fine holes in a resin to impart water permeability (column 1, lines 22 - 25). It would have been obvious for one of ordinary skill in the art to provide for a second inner layer having fine holes that are completely .

9. 	Claim 13 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lines et al (U.S. Patent No. 4,395,453) in view of Osinga et al (WO 98/49117) and Wei (U.S. Patent Application Publication No. 2008/0315164 A1) and Wei (U.S. Patent Application Publication No. 2008/0315164 A1) and further in view of Iovine et al (U.S. Patent No. 5,312,850).
Lines et al, Osinga et al and Wei disclose a laminate comprising an adhesive that is a bonding agent as discussed above. With regard to Claims 13 and 20, Lines et al and Osinga et al fail to disclose PLA.
Iovine et al teach an adhesive comprising PLA for the purpose of obtaining an adhesive that is alternatively pressure sensitive or non – pressure sensitive (column 1, lines 50 – 60).
It would have been obvious for one of ordinary skill in the art to provide for PLA in order to obtain an adhesive that is alternatively pressure sensitive or non – pressure sensitive as taught by Iovine et al.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MARC A PATTERSON/Primary Examiner, Art Unit 1782